FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                December 14, 2012
                                   TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 12-1306
 v.                                            (D.C. No. 11-CR-00250-MSK-1)
                                                          (D. Colo.)
 GUSTAVO MARQUEZ-REVELES,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      After convicting Gustavo Marquez-Reveles of unlawfully reentering the

country after a previous deportation, see 8 U.S.C. § 1326(a), (b)(1), the district

court sentenced him to thirty months in prison followed by twenty-four months

supervised release. Now Mr. Marquez-Reveles asks us to hold this sentence

substantively unreasonable. This we are unable to do.




      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Marquez-Reveles argues that his thirty-month prison sentence fails to

account appropriately for his personal history, as required by 18 U.S.C.

§ 3553(a)(1). Mr. Marquez-Reveles points out that he reentered the country only

to find work to support his family. But the district court expressly took account

of this fact. See Sentencing Hr’g Tr. 7, R. vol. 1 at 71. And in selecting a

sentence the court had to weigh this fact against others, including Mr. Marquez-

Reveles’s multiple prior illegal entries into the United States, no less a part of his

personal history than his good intentions. How to balance competing facts about

a defendant’s history is, of course, a matter calling for sensitive judgment, and

different minds may well come to different conclusions. “In many cases,” and

perhaps this one, there is a range of possible sentencing outcomes that “the facts

and law at issue can fairly support.” United States v. McComb, 519 F.3d 1049,

1053 (10th Cir. 2007). Precisely because of this — and because the district court

enjoys a comparative advantage in exercising the sensitive judgment sentencing

calls for, given its superior familiarity with the individual defendant — this court

does not “pick and choose among” possible sentencing outcomes itself, but

instead “defer[s] to the district court’s judgment so long as it falls within the

realm of the[] rationally available choices” the facts and law support. Id. In this

case, we simply cannot say that the district court’s within-guidelines and so

presumptively reasonable sentencing choice was an irrational one in light of the

conflicting information about Mr. Marquez-Reveles’s personal history.

                                         -2-
      Much the same holds true when it comes to the question of supervised

release. Mr. Marquez-Reveles observes that a district court “ordinarily should not

impose a term of supervised release in a case in which supervised release is not

required by statute and the defendant is a deportable alien who likely will be

deported after imprisonment.” U.S. Sentencing Guidelines Manual § 5D1.1(c).

But he forgets that supervised release is nevertheless appropriate “if the court

determines it would provide an added measure of deterrence and protection based

on the facts and circumstances” of that particular case. Id. § 5D1.1 cmt. 5. And

that is precisely what happened here. When Mr. Marquez-Reveles challenged the

imposition of supervised release, the district court explained that it did so

“because this defendant has a history of being sentenced for illegal reentry, then

being deported, and then reentering again. And I intend the maximum penalty to

be available should he repeat that process.” Sentencing Hr’g. Tr. 9, R. vol. 1. at

73. Others might choose a different sentence, but this one was supported by the

law (the applicable guidelines guidance) and the facts (the defendant’s history of

repeated illegal reentries). In these circumstances, the district court’s judgment

was a rational one we are not free to displace with our own.

      Affirmed.

                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge

                                         -3-